Exhibit 10.1

 

Execution Copy

 

AGREEMENT

 

THIS AGREEMENT is made as of January 19, 2011 by and among the following parties
(individually a “Party” and collectively the “Parties”):

 

(1)           Isle of Capri Casinos, Inc., a Delaware corporation (the
“Company”); and

 

(2)           Mr. Jeffrey D. Goldstein, Mr. Robert S. Goldstein, Mr. Richard A.
Goldstein, and GFIL Holdings, LLC, a Delaware limited liability company (“GFIL”
and, together with Mr. Jeffrey D. Goldstein, Mr. Robert S. Goldstein and
Mr. Richard A. Goldstein, individually a “Goldstein Family Party” and
collectively the “Goldstein Family Parties”).

 

Capitalized terms used herein but not otherwise defined shall have the meaning
set forth in Article 1 of this Agreement.

 

RECITALS

 

WHEREAS, as of the date of this Agreement, the Goldstein Family Parties
Beneficially Own, and have the right to vote, 16,297,592 shares of the Company’s
common stock, par value $.01 per share (the “Company Common Stock”),
representing approximately 49.5% of the outstanding Company Common Stock on the
date hereof;

 

WHEREAS, on April 30, 2010, the Company received a letter from counsel to the
Goldstein Family Parties requesting that the Company give appropriate
consideration to the effects of possible future issuances of common stock on the
Goldstein Family Parties’ interests (the “April 30th Request”);

 

WHEREAS, the Board of Directors of the Company (the “Board”) created a special
committee of the Board of Directors (the “Special Committee”), composed entirely
of independent, non-interested directors, to consider, with the assistance of
independent legal and financial advisors, the effects of possible future
issuances of common stock on the Goldstein Family Parties’ interests;

 

WHEREAS, the Goldstein Family Parties reiterated the April 30th Request at the
January 12, 2011 meeting of the Company’s Board of Directors; and

 

WHEREAS, the Company and the Goldstein Family Parties have agreed that it is in
their mutual interests to enter into this Agreement, pursuant to which, among
other things (i) the Board has agreed to recommend that the Company’s
stockholders adopt, and submit to the Company’s stockholders for their
consideration, approval and adoption at a special meeting of the Company’s
stockholders, including any adjournment thereof (the “Special Meeting”), certain
amendments to the Company’s Certificate of Incorporation in substantially the
form set forth in Exhibit A hereto (the “Charter Amendments”), (ii) the Board
has agreed to approve and adopt all necessary amendments to the By-Laws to be
consistent with the terms of this Agreement and the Charter Amendments, and
(iii) the Company has agreed to nominate certain of the Goldstein Family Parties
or their designees as specified herein for election to the Board.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:

 

ARTICLE 1

 

CERTAIN DEFINITIONS

 

Section 1.1.            In addition to the other definitions contained elsewhere
in this Agreement, the following terms shall have the meanings specified below
for the purposes hereof:

 

(a)           “Affiliate” has the meaning ascribed to it in Rule 12b-2
promulgated under the Exchange Act.

 

(b)           “By-Laws” means the by-laws of the Company, as the same may be
amended from time to time.

 

(c)           “Certificate of Incorporation” means the Amended and Restated
Certificate of Incorporation of the Company, as may the same may be amended from
time to time.

 

(d)           “Beneficial Owner” and “Beneficially Own” have the same meanings
as set forth in Rule 13d-3 promulgated by the SEC under the Exchange Act;
provided, however, that for purposes of this Agreement, any option, warrant,
right, conversion privilege or arrangement to purchase, acquire or vote Voting
Securities, regardless of the time period during, or the time at which, it may
be exercised, and regardless of the consideration paid, shall be deemed to give
the holder thereof beneficial ownership of the Voting Securities to which it
relates.

 

(e)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated by the SEC under such
statute.

 

(f)            “Goldstein Family Group” means collectively (i) each of the
Goldstein Family Parties, (ii) the spouse, child (including any personal legally
adopted before the age of five), or grandchild of any of Mr. Bernard Goldstein,
Mr. Jeffrey D. Goldstein, Mr. Robert S. Goldstein and/or Mr. Richard A.
Goldstein, and (iii) any entity in which all of the equity interests in and all
of the beneficial interests of which are owned by a person or entity described
in subparagraph (i) or (ii) above.

 

(g)           “Nomination Expiration Date” means the earlier to occur of: 
(1) the tenth anniversary of the date of this Agreement; and (2) such time as
the sum of (i) and (ii) below do not equal in the aggregate at least 22.5% of
the then outstanding shares of Company Common Stock, not including any shares of
the Company’s Class B Common Stock or shares of Common Stock issued upon
conversion of any preferred stock:

 

2

--------------------------------------------------------------------------------


 

(i) the total number of Physical Shares of Company Common Stock directly owned
by members of the Goldstein Family Group (other than GFIL) in the aggregate; and

 

(ii) the total number of Physical Shares of Company Common Stock owned by GFIL
multiplied by a fraction, the numerator of which is equal to the total number of
Physical Shares of the membership interests of GFIL directly owned by members of
the Goldstein Family Group and the denominator of which is equal to the then
total outstanding membership interests of GFIL.

 

For example, if GFIL owns Physical Shares of Company Common Stock equal to 45%
of the then outstanding shares of Company Common Stock and members of the
Goldstein Family Group own in the aggregate Physical Shares of membership
interests of GFIL equal to 50% of the then outstanding membership interests of
GFIL, the Goldstein Family Group is deemed to own Physical Shares of Company
Common Stock equal to 22.5% of the then outstanding shares of Company Common
Stock.

 

(h)           “Person” means a natural person or any legal, commercial or
governmental entity, including, but not limited to, a corporation, partnership,
joint venture, trust, limited liability company, group acting in concert or any
person acting in a representative capacity.

 

(i)            “Physical Shares” means shares, units or interests of a
corporation or other entity (such as a limited liability company, limited
partnership or trust) Beneficially Owned by any Person as to which such Person
directly or indirectly has voting and investment power and which are held either
of record by such Person or through a broker, dealer, agent, custodian or other
nominee who is the holder of record of such shares.  For the avoidance of doubt,
it is understood that (i) “Physical Shares” shall not include shares
Beneficially Owned by any Person solely as a result of the operation of (x) the
proviso in Section 1.1(d) hereof or (y) Rule 13d-3(d)(1)(i)(A)-(B) promulgated
under the Exchange Act, and (ii) the fact that shares are held in a margin
account or are pledged as collateral pursuant to customary loan documentation
shall not prevent such shares from being considered Physical Shares unless and
until such shares are liquidated pursuant to a margin call or otherwise
foreclosed upon by the applicable broker, lender or other third party.

 

(j)            “SEC” means the United States Securities and Exchange Commission.

 

(k)           “Voting Securities” means any securities of the Company entitled,
or which may be entitled, to vote in the election of directors, or securities
convertible into or exercisable or exchangeable for such securities, whether or
not subject to passage of time or other contingencies.

 

3

--------------------------------------------------------------------------------


 

ARTICLE 2

 

CERTAIN REPRESENTATIONS AND WARRANTIES

 

Section 2.1.            Representations and Warranties of the Company.  The
Company represents and warrants to each of the Goldstein Family Parties as
follows.

 

(a)           The Company has the corporate power and authority to enter into
and perform all of its obligations under this Agreement.  This Agreement has
been duly and validly executed and delivered by the Company and constitutes a
valid and binding agreement of the Company, enforceable against the Company in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

 

(b)           None of the execution and delivery of this Agreement by the
Company, the consummation by the Company of any of the transactions contemplated
hereby or compliance by the Company with any of the provisions hereof
(i) conflicts with, or results in any breach of, any provision of the
Certificate of Incorporation or By-Laws of the Company, (ii) violates any order,
writ, injunction, decree, judgment, law, statute, rule or regulation applicable
to the Company, any of its subsidiaries or any of their respective properties or
assets or (iii) except for the requirements of the Exchange Act, requires any
filing with, or permit, authorization, consent or approval of, any governmental
entity, except in the case of clauses (ii) and (iii) where such violations or
failures to make or obtain any filing with, or permit, authorization, consent or
approval of, any governmental entity would not, individually or in the
aggregate, materially impair the ability of the Company to perform this
Agreement.

 

Section 2.2.            Representations and Warranties of the Goldstein Family
Parties.  Each of the Goldstein Family Parties represents and warrants to the
Company as follows.

 

(a)           As of the date hereof, the Goldstein Family Group has Beneficial
Ownership of the Voting Securities set forth on Schedule A to this Agreement. 
As of the date hereof, none of the Goldstein Family Parties Beneficially Owns
any Voting Securities other than the Voting Securities set forth on Schedule A. 
As of the date of this Agreement, all of the equity interests in and all of the
beneficial interests in each entity in the Goldstein Family Group that is not a
natural person are Beneficially Owned by Mr. Jeffrey D. Goldstein, Mr. Robert S.
Goldstein, Mr. Richard A. Goldstein and/or the spouse, child (including a person
legally adopted before the age of five), or grandchild of any of Mr. Bernard
Goldstein (deceased), Mr. Jeffrey D. Goldstein, Mr. Robert S. Goldstein,
Mr. Richard A. Goldstein.

 

(b)           Each of the Goldstein Family Parties has the requisite power to
agree to all of the matters set forth in this Agreement with respect to the
Company Common Stock it Beneficially Owns, and has the full authority to vote,
transfer and hold all the Company Common Stock it Beneficially Owns, with no
limitations, qualifications or restrictions on such power, subject to applicable
securities laws, applicable employee benefit plans of the Company and the terms
of this Agreement.

 

4

--------------------------------------------------------------------------------


 

(c)           Each of the Goldstein Family Parties has the legal capacity and
authority to enter into this Agreement and to perform all of its obligations
under this Agreement.  This Agreement has been duly and validly executed and
delivered by each of the Goldstein Family Parties and constitutes a valid and
binding agreement of each of the Goldstein Family Parties, enforceable against
each of the Goldstein Family Parties in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.

 

(d)           None of the execution and delivery of this Agreement by any of the
Goldstein Family Parties, the consummation by any of the Goldstein Family
Parties of any of the transactions contemplated hereby or compliance by any of
the Goldstein Family Parties with any of the provisions hereof (i) conflicts
with, or results in any breach of, any organizational documents applicable to
any of the Goldstein Family Parties, (ii) violates any order, writ, injunction,
decree, judgment, law, statute, rule or regulation applicable to any of the
Goldstein Family Parties or any member’s properties or assets or (iii) except
for the requirements of the Exchange Act, requires any filing with, or permit,
authorization, consent or approval of, any governmental entity, except in the
case of clauses (ii) and (iii) where such violations or failures to make or
obtain any filing with, or permit, authorization, consent or approval of, any
governmental entity would not, individually or in the aggregate, materially
impair the ability of any of the Goldstein Family Parties to perform this
Agreement.

 

(e)           Except as permitted by this Agreement, the shares of Company
Common Stock currently held by the Goldstein Family Parties are free and clear
of all liens, proxies, powers of attorney, voting trusts and voting agreements
and arrangements (collectively, “liens”), except for any such liens arising
hereunder, under any applicable employee benefit plans of the Company, or under
applicable federal and state securities laws and/or liens that are not material
to performance of any of the obligations of the Goldstein Family Group under
this Agreement.

 

(f)            Each of the Goldstein Family Parties has consulted with counsel
of its choice in connection with its decision to enter into and be bound by this
Agreement or waived its right to so consult.

 

ARTICLE 3

 

ACTIONS BY THE PARTIES

 

Section 3.1.            Governance Amendments.  The Company, at its expense,
shall (i) as promptly as is reasonably practicable (and, in any event within 60
days of the date of this Agreement unless the Special Meeting Proxy Statement
(as defined below) is reviewed by the SEC in which event the Company shall use
commercially reasonable efforts in good faith to resolve any SEC comments at the
earliest practicable time) call and hold the Special Meeting and submit for
approval by the Company’s stockholders at the Special Meeting the Charter
Amendments, (ii) use its commercially reasonable efforts in good faith to take,
or cause to be taken, all actions, and to do, or cause to be done, all things
necessary, proper or desirable, or advisable under applicable laws, so as to
effect (A) the Charter Amendments, including, without limitation, the Board
approving and declaring advisable the Charter Amendments, recommending that the
Company’s stockholders approve and adopt the Charter Amendments

 

5

--------------------------------------------------------------------------------


 

(and not withdrawing such Board recommendation, making any statements or taking
any action inconsistent with such recommendation), preparing and disseminating a
proxy statement to the Company’s stockholders (the “Special Meeting Proxy
Statement”) (which Special Meeting Proxy Statement shall include such Board
recommendation and all necessary information with respect to the Charter
Amendments), filing such Special Meeting Proxy Statement with the SEC (which
Special Meeting Proxy Statement shall be so filed with the SEC within 20 days of
the date of this Agreement), using commercially reasonable efforts to solicit
proxies in favor of approval of the Charter Amendments (including retaining a
qualified proxy solicitation firm to assist in the solicitation of proxies) and,
subject to receipt of the required stockholder approval, filing with the State
of Delaware of an amendment to the Certificate of Incorporation reflecting the
Charter Amendments and (B) the adoption of all necessary amendments to the
By-Laws to be consistent with the terms of this Agreement and the Charter
Amendments (including, without limitation, the amendments set forth on
Exhibit B) (the “By-Law Amendments”), and (iii) not less than two business days
prior to the scheduled date of the Special Meeting, notify the Goldstein Family
Parties of proxies received in respect of the approval of the Charter Amendments
at the Special Meeting, and, if such proxies are insufficient to approve the
Charter Amendments, upon the request of any Goldstein Family Party prior to the
time of the Special Meeting the Company shall take all commercially reasonable
actions to cause the Special Meeting to be adjourned prior to a vote on the
Charter Amendments for a period of not less than 20 days to permit solicitation
of additional proxies by the Company in favor of approval of the Charter
Amendments.

 

Notwithstanding the forgoing, if either (1) an Underwriting Agreement (or
similarly titled agreement) with Deutsche Bank Securities Inc. with respect to
the purchase by Deutsche Bank Securities Inc. of common stock of the Company,
resulting in an aggregate public offering price (without consideration of any
underwriting discounts, commissions or expenses) of at least $50 million is not
executed on or prior to January 31, 2011 (or such later date as may be mutually
agreed to by the Company and the Goldstein Family Parties), or (2) the Charter
Amendments are not approved by the stockholders at the Special Meeting (or any
adjournment thereof), neither the Company nor the Goldstein Family Parties shall
have any further obligations hereunder (an “Abandonment”).  Not less than one
business day prior to filing the Special Meeting Proxy Statement with the SEC,
the Company shall furnish copies of such document to the Goldstein Family
Parties and their counsel for their review and comment.

 

Section 3.2.            Actions by the Goldstein Family Parties.

 

(a)           Each Goldstein Family Party who is a director of the Company shall
vote to adopt the Charter Amendments at the Board meeting at which they are
considered or by written consent.  Each Goldstein Family Party shall at the
Special Meeting vote all of the shares of Company Common Stock with respect to
which such Goldstein Family Party has the right to vote in favor of the Charter
Amendments.  In the case of an Abandonment, each Goldstein Family Party shall
take all steps reasonably requested by the Company to effect the Abandonment.

 

(b)           Each Goldstein Family Party shall take all actions reasonably
requested by the Company to support the Company’s efforts to raise capital
through the issuance of additional shares of Company Common Stock.

 

6

--------------------------------------------------------------------------------


 

(c)           At all times until the Nomination Expiration Date, all of the
equity interests in and all of the beneficial interests in each entity in the
Goldstein Family Group that is not a natural person (other than GFIL) will be
Beneficially Owned by Mr. Jeffrey D. Goldstein, Mr. Robert S. Goldstein,
Mr. Richard A. Goldstein and/or the spouse, child (including any personal
legally adopted before the age of five), or grandchild of any of Mr. Bernard
Goldstein, Mr. Jeffrey D. Goldstein, Mr. Robert S. Goldstein and/or Mr. Richard
A. Goldstein.

 

Section 3.3.            Director Nominations.

 

(a)           Effective upon the filing with the Secretary of State of the
Charter Amendments, Messrs. Jeffrey D. Goldstein, Robert S. Goldstein and
Richard A. Goldstein (or such other persons as determined in accordance with
Section 3.3(c)) (collectively, the “Goldstein Directors”) shall be appointed to
Classes I, II and III of the Board, respectively.

 

(b)           Prior to the Nomination Expiration Date, upon each subsequent
election of the class of directors to which each of the Goldstein Directors is
appointed pursuant to Section 3.3(a), the Company shall take all action
reasonably necessary for the Board to nominate and recommend for election as a
director of the Company each of the Goldstein Directors, subject to each
Goldstein Director satisfying and continuing to satisfy applicable Nasdaq
requirements and other applicable law.

 

(c)           Prior to the Nomination Expiration Date, in the event that any of
the Goldstein Directors dies or becomes legally incapacitated, the Company shall
take all action reasonably necessary to nominate for election as a director of
the Company any descendant of Bernard Goldstein (including a person legally
adopted before the age of five) who is suitable to serve as a director of the
Company pursuant to applicable Nasdaq requirements and other applicable law and
designated by the remaining Goldstein Directors who then are competent;
provided, however, that if the Company’s Board reasonably objects to such
designee another descendant reasonably acceptable to the Board may be so
designated by the remaining qualified Goldstein Directors.  For the avoidance of
doubt, the Company may at any time or from time to time increase or decrease the
size of the Board and/or change its composition, provided that such increase or
decrease may not affect the tenure of any Goldstein Director or any director
nominated pursuant to this subsection (c) or any of the Company’s obligations
under this Section 3.3.

 

(d)           Prior to the Nomination Expiration Date, the Company shall
schedule and hold its annual shareholders meeting with respect to the election
of directors in accordance with its past practices and shall not delay its
annual shareholder meetings in a manner which deprives the Goldstein Family
Parties of the benefits of this Section 3.3. Nothing herein shall prevent the
Company from changing its fiscal year end if deemed advisable by the Company’s
Board.

 

(e)           It is understood and agreed that this Section 3.3 shall, without
any further action of any Party, automatically terminate and be of no further
force and effect immediately upon (i) the occurrence of an Abandonment or
(ii) failure of the stockholders of the Company to approve the Charter
Amendments at the Special Meeting.

 

7

--------------------------------------------------------------------------------


 

Section 3.4.            Future Share Acquisitions.  Nothing in this Agreement
shall be deemed to restrict the ability of the Goldstein Family Group or any
member of the Goldstein Family Group to acquire additional shares of Company
Common Stock or the ability of the Board to act in a manner consistent with its
fiduciary duties and in the best interest of all the Company’s stockholders with
respect to acquisitions of Company Common Stock by any Person.  It is understood
and agreed that this Section 3.4 shall, without any further action of any Party,
automatically terminate and be of no further force and effect immediately upon
the occurrence of an Abandonment.

 

ARTICLE 4

 

MISCELLANEOUS

 

Section 4.1.            Entire Agreement.  This Agreement constitutes the entire
agreement of the Parties with respect to its subject matter and supersedes any
and all prior representations, agreements or understandings, whether written or
oral, between or among any of them with respect to such subject matter.  This
Agreement may be amended only by a written agreement duly executed by the
Parties. During any period in which the Company has a class of equity securities
listed on a national securities exchange, any material amendment to this
Agreement must be approved by a majority of the independent, non-interested
directors of the Company, or a special committee of the Board comprised solely
of independent, non-interested directors.

 

Section 4.2.            Notices.  All notices and other communications hereunder
shall be in writing and shall be deemed duly given (i) on the date of delivery
if delivered personally, or by telecopy or facsimile, upon confirmation of
receipt, (ii) on the first business day following the date of dispatch if
delivered by a recognized next-day courier service, or (iii) on the third
business day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid.  All notices
hereunder shall be delivered as set forth below or pursuant to such other
instructions as may be designated in writing by the Party to receive such
notice.

 

If to the Company:

 

Isle of Capri Casinos, Inc.

600 Emerson Drive, Suite 300

St. Louis, Missouri 63141

Facsimile: (314) 813-9467

Attention: Chief Executive Officer

 

with a copy to:

 

Isle of Capri Casinos, Inc.

600 Emerson Drive, Suite 300

St. Louis, Missouri 63141

Facsimile: (314) 813-9481

Attention: General Counsel

 

8

--------------------------------------------------------------------------------


 

If to the Goldstein Family Parties:

 

Robert S. Goldstein

700 Office Parkway

St. Louis, Missouri 63141

Facsimile: (314) 872-2461

Attention: Robert S. Goldstein

 

with a copy to:

 

Robert G. Ellis

2117 State St.

Bettendorf, Iowa 52722

Facsimile: (563) 344-5317

Attention: Robert G. Ellis

 

and

 

Thompson Coburn LLP

One US Bank Plaza

St. Louis, Missouri 63101

Facsimile: (314) 552-7072

Attention: Thomas A. Litz, Esq.

 

Section 4.3.            Governing Law and Venue; Submission to Jurisdiction. 
This Agreement shall be governed in all respects, including as to validity,
interpretation and effect, by the laws of the State of Delaware, without giving
effect to its principles or rules of conflict of laws.  Each Party irrevocably
submits to the jurisdiction of the Court of Chancery of the State of Delaware
(the “Chosen Court”), for the purposes of any suit, action or other proceeding
arising out of this Agreement or any transaction contemplated hereby.  Each
Party agrees to commence any action, suit or proceeding relating hereto in the
Chosen Court.  Each Party irrevocably and unconditionally waives any objection
to the laying of venue of any action, suit or proceeding arising out of this
Agreement or the transactions contemplated hereby in the Chosen Court, and
hereby further irrevocably and unconditionally waives and agrees not to plead or
claim in such Chosen Court that any such action, suit or proceeding brought in
such Chosen Court has been brought in an inconvenient forum.  Each Party further
irrevocably consents to and grants the Chosen Court jurisdiction over the person
of such parties and, to the extent legally effective, over the subject matter of
any such dispute and agrees that mailing of process or other papers in
connection with any such action or proceeding in the manner provided in
Section 4.2 or in such other manner as may be permitted by applicable law, shall
be valid and sufficient service thereof.  The Parties agree that a final
judgment in any such suit, action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable law.

 

Section 4.4.            Waiver of Jury Trial.  EACH OF THE PARTIES HEREBY WAIVES
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING IN ANY WAY ARISING

 

9

--------------------------------------------------------------------------------


 

OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

Section 4.5.            Specific Performance.  Each of the Goldstein Family
Parties, on the one hand, and the Company, on the other hand, acknowledges and
agrees that irreparable injury to the other Party hereto would occur in the
event any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached and that such injury would
not be adequately compensable in damages. It is accordingly agreed that the 
Goldstein Family Parties or any of them, on the one hand, and the Company, on
the other hand (the “Moving Party”), shall each be entitled to specific
enforcement of, and injunctive relief to prevent any violation of, the terms
hereof, and the other Party hereto will not take action, directly or indirectly,
in opposition to the Moving Party seeking such relief on the grounds that any
other remedy or relief is available at law or in equity.

 

Section 4.6.            Assignment.  This Agreement may not be assigned by any
Party without the prior written consent of the other Parties.  This Agreement
shall be binding upon, and inure to the benefit of, the respective successors
and permitted assigns of the Parties.  This Agreement shall confer no rights or
benefits upon any Person other than the Parties.

 

Section 4.7.            Waiver.  Any waiver by any Party of a breach of any
provision of this Agreement shall not be deemed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement.

 

Section 4.8.            Counterparts.  This Agreement may be executed in one or
more counterparts, and by facsimile or .pdf format, all of which shall be
considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the Parties and delivered to the
other Party, it being understood that all Parties need not sign the same
counterpart.

 

Section 4.9.            Expenses.  All costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the Party incurring such expenses.

 

[Signature Pages Follow]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed by each of the Parties,
through their respective duly authorized representative, as of the date first
above written.

 

 

 

ISLE OF CAPRI CASINOS, INC.

 

 

 

 

 

By:

/s/ James B. Perry

 

 

Name: James B. Perry

 

 

Title: Chief Executive Officer

 

 

 

 

 

GFIL HOLDINGS, LLC

 

 

 

 

 

 

 

By:

/s/ Jeffrey D. Goldstein

 

 

Name: Jeffrey D. Goldstein

 

 

Title: Manager

 

 

 

 

 

/s/ Jeffrey D. Goldstein

 

JEFFREY D. GOLDSTEIN

 

 

 

 

 

/s/ Robert S. Goldstein

 

ROBERT S. GOLDSTEIN

 

 

 

 

 

/s/ Richard A. Goldstein

 

RICHARD A. GOLDSTEIN

 

--------------------------------------------------------------------------------


 

Schedule A

 

Goldstein Family Group Beneficial Ownership of the Voting Securities

 

Record Owner/Account Name

 

Number of Shares

 

 

 

Jeffrey D. Goldstein

 

36,000

Richard A. Goldstein

 

29,465

Robert S. Goldstein

 

67,194

Goldstein Family Foundation

 

75,000

Irene Goldstein IRA

 

24,476

GFIL Holdings, LLC

 

16,065,457

 

--------------------------------------------------------------------------------


 

Exhibit A — Charter Amendments

 

--------------------------------------------------------------------------------


 

CERTIFICATE OF AMENDMENT TO
AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF
ISLE OF CAPRI CASINOS, INC.

 

Isle of Capri Casinos, Inc. (the “Corporation”), a corporation organized and
existing under and by virtue of the General Corporation Law of the State of
Delaware, as amended (the “DGCL”), DOES HEREBY CERTIFY:

 

FIRST:  That the Board of Directors of the Corporation adopted resolutions
proposing and declaring advisable the following amendment to the Amended and
Restated Certificate of Incorporation of the Corporation:

 

RESOLVED, that the Amended and Restated Certificate of Incorporation of the
Corporation be amended so that the following Article FIFTEENTH be added
immediately after the existing Article FOURTEENTH:

 

“FIFTEENTH:

 

15.1)        Special Vote Requirement

 

(a)           The affirmative vote or consent of the holders of at least
two-thirds of the voting power of the Corporation, voting as a single class,
shall be required for (i) the adoption of any agreement providing for the merger
or consolidation of the Corporation with or into any other corporation or
entity, or similar transaction in which the shares of stock of the Corporation
are exchanged for or changed into other stock or securities, cash and/or other
property, (ii) the adoption of any agreement providing for the sale or lease of
all or substantially all of the assets or property of the Corporation and its
subsidiaries (taken as a whole), (iii) spin-off, split-up or extraordinary
dividend to shareholders and (iv) the liquidation, dissolution or winding up of
the Corporation. Such affirmative vote or consent shall be in addition to the
votes or consents of the holders of stock of the Corporation otherwise required
by law or any agreement between the Corporation and any national securities
exchange.

 

(b)           This Section 15.1, and the terms and conditions contained herein,
shall, without any action of any person or entity, automatically expire and be
null and void and of no further effect upon the first to occur of (i) the
Goldstein Family Group (as defined below) ceasing to hold Common Stock of the
Corporation representing at least 22.5% of the Corporation’s outstanding Common
Stock, not including any shares of Class B Common Stock or shares of Common
Stock issued upon conversion of any Preferred Stock and (ii) the tenth
anniversary of the Article 15 Effective Time (as defined below)(the time at
which the first of

 

--------------------------------------------------------------------------------


 

the matters set forth in the foregoing clauses (i) and (ii) occurs is referred
to herein as the “Supermajority Expiration Time”).

 

(c)           For purposes of this Amended and Restated Certificate of
Incorporation, “Goldstein Family Group” means, collectively,  (i) Jeffrey D.
Goldstein, (ii) Richard A. Goldstein, (iii) Robert S. Goldstein, (iv) GFIL
Holdings, LLC, a Delaware limited liability company, (v) the spouse, child
(including any personal legally adopted before the age of five), or grandchild
of any of Mr. Bernard Goldstein, Mr. Jeffrey D. Goldstein, Mr. Robert S.
Goldstein and/or Mr. Richard A. Goldstein, and (vi) any entity in which all of
the equity interests in and all of the beneficial interests of which are owned
by a person or entity described in subparagraphs (i) through (v) above.

 

(d)           From the Article 15 Effective Time until the Supermajority
Expiration Time, the Corporation shall not amend, modify or repeal this
Section 15.1 unless such amendment, modification or repeal is approved by the
affirmative vote or consent of the holders of at least two-thirds of the voting
power of the Corporation, voting as a single class.

 

15.2)        Classes of Directors

 

(a)           The Board of Directors of the Corporation shall be divided into
three classes, designated Class I, Class II and Class III.  Each class of
directors shall consist, as nearly as may be possible, of one-third of the total
number of directors constituting the entire Board of Directors of the
Corporation.  The Board of Directors is hereby authorized to assign members of
the Board of Directors already in office to such classes effective upon the
filing with the Secretary of State of the Certificate of Amendment to this
Amended and Restated Certificate of Incorporation that provides for the
inclusion of this Article 15 in this Amended and Restated Certificate of
Incorporation (the “Article 15 Effective Time”); provided, that each of Jeffrey
D. Goldstein, Robert S. Goldstein and Richard A. Goldstein shall be in separate
classes.  The terms of the initial Class I directors shall expire at the first
annual meeting of shareholders to be held after the Article 15 Effective Time;
the terms of the initial Class II directors shall expire at the second annual
meeting of shareholders to be held after the Article 15 Effective Time; and the
terms of the initial Class III directors shall expire at the third annual
meeting of shareholders to be held after the Article 15 Effective Time.

 

(b)           At each annual meeting of shareholders, successors to the class of
directors whose terms expire at that annual meeting shall be elected for a
three-year term.

 

(c)           A director shall hold office until the annual meeting of
shareholders for the year in which his or her term expires and until his or

 

--------------------------------------------------------------------------------


 

her successor shall be elected and shall qualify, subject, however, to prior
death, resignation, retirement, disqualification or removal from office.

 

(d)           From the Article 15 Effective Time until the Supermajority
Expiration Time, the Corporation shall not amend, modify or repeal this
Section 15.2 unless such amendment, modification or repeal is approved by the
those members of the Goldstein Family Group who hold a majority of the total
shares of Common Stock of the Corporation held by the Goldstein Family Group.”

 

SECOND:  That the stockholders have voted in favor of this amendment in
accordance with the provisions of Section 242 of the DGCL.

 

THIRD:  That this amendment was duly adopted in accordance with the applicable
provisions of Sections 242 of the DGCL.

 

***

 

IN WITNESS WHEREOF, the Corporation has caused this Certificate of Amendment to
be executed by its duly authorized officer this            day of           ,
2011.

 

 

 

 

Isle of Capri Casinos, Inc., a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit B — By-Law Amendments

 

1.             The last sentence of Section 3.1 of the Company’s By-Laws shall
be amended to read in its entirety as follows:

 

“A director shall hold office until the annual meeting of shareholders for the
year in which his or her term expires and until his or her successor shall be
elected and shall qualify, subject, however, to prior death, resignation,
retirement, disqualification or removal from office.”

 

2.             Section 3.2 of the Company’s By-Laws shall be amended to read in
its entirety as follows:

 

“Vacancies on Board of Directors.  Any vacancy on the Board of Directors,
including any such vacancy that results from an increase in the number of
directors, may be filled by a majority of the Board of Directors then in office
and any director elected to fill such a vacancy shall have the same remaining
term as that of his or her predecessor.”

 

--------------------------------------------------------------------------------